SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
297
CA 10-02104
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


SRINIVASAN VENKATARAMAN, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF MAYA ROSE
VENKATARAMAN, DECEASED, AND SUZANNE VENKATARAMAN,
INDIVIDUALLY, PLAINTIFFS-APPELLANTS,

                    V                                             ORDER

JUDITH ORTMAN-NABI, M.D., ALLCARE FOR WOMEN
OB/GYN, LLP, CECILIA STEARNS, C.N.M., JENNIFER
(LAMM) FIELD, C.N.M., SISTERS OF CHARITY HOSPITAL
OF BUFFALO, CATHOLIC HEALTH SYSTEM, INC., DOING
BUSINESS AS SISTERS OF CHARITY HOSPITAL OF
BUFFALO, SARBJIT SINGH VILKHU, M.D., KATHERINE
STUTZMAN, R.N., DEFENDANTS-RESPONDENTS,
AND S. PIECZOKA, D.O., DEFENDANT.


ROSENTHAL, SIEGEL & MUENKEL, LLP, BUFFALO (ELLEN M. KREBS OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

CONNORS & VILARDO, LLP, BUFFALO (JENNIFER R. SCHARF OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS JUDITH ORTMAN-NABI, M.D., ALLCARE FOR WOMEN
OB/GYN, LLP, CECILIA STEARNS, C.N.M., AND JENNIFER (LAMM) FIELD,
C.N.M.

DAMON MOREY LLP, BUFFALO (CHRISTINA G. HOLDSWORTH OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS SISTERS OF CHARITY HOSPITAL OF BUFFALO,
CATHOLIC HEALTH SYSTEM, INC., DOING BUSINESS AS SISTERS OF CHARITY
HOSPITAL OF BUFFALO, AND KATHERINE STUTZMAN, R.N.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (ELIZABETH G. ADYMY OF
COUNSEL), FOR DEFENDANT-RESPONDENT SARBJIT SINGH VILKHU, M.D.


     Appeal from an order of the Supreme Court, Erie County (Joseph D.
Mintz, J.), entered December 28, 2009 in a medical malpractice action.
The order granted the motions of defendants Judith Ortman-Nabi, M.D.,
Allcare for Women OB/GYN, LLP, Cecilia Stearns, C.N.M., Jennifer
(Lamm) Field, C.N.M., Sisters of Charity Hospital of Buffalo, Catholic
Health System, Inc., doing business as Sisters of Charity Hospital of
Buffalo, Sarbjit Singh Vilkhu, M.D., and Katherine Stutzman, R.N. to
preclude plaintiffs from presenting proof or evidence that Suzanne
Venkataraman suffered emotional distress or emotional damages as a
result of the death of Maya Rose Venkataraman.

     It is hereby ORDERED that the order so appealed from is
                                 -2-                           297
                                                         CA 10-02104

unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court